IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,948


                      EX PARTE CASEY TYRONE SLEDGE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 49550-02-B IN THE 181st DISTRICT COURT
                              FROM POTTER COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

sexual assault of a child and sentenced to five years’ imprisonment in each count. He did not appeal

his conviction.

        Applicant contends that the trial court lacked jurisdiction to adjudicate guilt in this case.

Specifically, Applicant contends that the capias for his arrest did not issue until January 13, 2011,

three days after his sentence of community supervision had expired.

        The State has entered a response to the application stating, in pertinent part:
                                                                                                  2

               In his instant Application for Writ of Habeas Corpus, Applicant alleges that
               the Court lacked jurisdiction to revoke his community supervision because
               the capias for his arrest was issued after the termination of the period of
               community supervision.

               The State would show that Applicant is correct in his assertion that the capias
               for his arrest was issued after January 10, 2011, the date his community
               supervision was terminated.


       The Applicant is entitled to relief. Harris v. State, 843 S.W.2d 34, 35 (Tex. Crim. App.

1992). The judgment in Cause No. 49550-B in the 181st District Court of Potter County is set aside

and the sentence in this cause is discharged.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 16, 2013
Do not publish